                1    Kirsten A. Milton
                     Nevada State Bar No. 14401
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: Kirsten.milton@jacksonlewis.com
                             Daniel.aquino@jacksonlewis.com
                6

                7    Attorneys for Defendant
                     J.C.M. Industries, Inc. dba Advance Storage
                8    Products

                9
                                                 UNITED STATES DISTRICT COURT
              10
                                                          DISTRICT OF NEVADA
              11

              12     QUINTON DRUMMER, STEFFAN                      Case No.: 2:18-cv-01251-RFB-NJK
                     WEBB, and DEMONTRAY
              13     STALLWORTH, individually, and on              STIPULATION AND ORDER TO EXTEND
                     behalf of all others similarly situated,      TIME FOR DEFENDANT J.C.M.
              14                                                   INDUSTRIES dba ADVANCE STORAGE
                                       Plaintiffs,                 PRODUCTS TO ANSWER OR OTHERWISE
              15     vs.                                           RESPOND TO PLAINTIFF’S FIRST
                                                                   AMENDED COLLECTIVE AND CLASS
              16     ALPHA TEAM CONSTRUCTION                       ACTION COMPLAINT, AND TIME TO FILE
                     CORPORATION, BG CONSTRUCTION                  AMENDED JOINT PROPOSED DISCOVERY
              17     SERVICES, LLC, HECTOR BELTRAN,                PLAN AND SCHEDULING ORDER
                     and J.C.M. INDUSTRIES, INC., doing
              18     business as ADVANCE STORAGE                   (Third Request)
                     PRODUCTS, jointly and severally,
              19
                                       Defendants.
              20

              21
                            Defendant J.C.M. Industries, Inc. doing business as Advance Storage Products (“JCM”),
              22
                     by and through its counsel, Jackson Lewis P.C., Plaintiffs Quinton Drummer, Steffan Webb and
              23
                     Demontray Stallworth (“Plaintiffs”), by and through their counsel, Wolf, Rifkin, Shapiro,
              24
                     Schulman & Rabkin, LLP, and Defendant Hector Beltran, in proper person, hereby submit this
              25
                     stipulation to extend the time for JCM to answer or otherwise respond to Plaintiffs’ First
              26
                     Amended Collective and Class Action Complaint, and for the parties to submit their joint
              27
                     proposed discovery plan and scheduling order.
              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1
                            Plaintiffs served their First Amended Collective and Class Action Complaint on JCM on
                2
                     July 5, 2019, and JCM’s response was, initially, due on July 26, 2019. The parties stipulated,
                3
                     with this Court’s approval, to extend JCM’s deadline to answer or otherwise respond to Plaintiffs’
                4
                     First Amended Collective and Class Action Complaint to August 26, 2019. (ECF No. 63). After
                5
                     preliminary discussions regarding the scope of discovery, the parties further stipulated, with this
                6
                     Court’s approval, to extend the time for the parties to submit their amended joint proposed
                7
                     discovery plan and scheduling order to September 9, 2019, two weeks after JCM’s deadline to
                8
                     answer or otherwise respond to Plaintiffs’ Amended Complaint, to allow further discussions
                9
                     regarding the scope of discovery. (ECF No. 65).
              10
                            In the course of discussions regarding Plaintiffs’ claims, JCM’s defenses, and the scope of
              11
                     potential discovery, counsel for Plaintiffs and counsel for JCM determined that early settlement
              12
                     discussions may be fruitful in resolving Plaintiffs’ claims against JCM without further litigation.
              13
                     Accordingly, Plaintiffs and JCM stipulated, with the Court’s approval, to extend the time for JCM
              14
                     to answer or otherwise respond to the First Amended Collective and Class Action Complaint to
              15
                     September 26, 2019, and to extend the time for the parties to submit their amended joint proposed
              16
                     discovery plan and scheduling order to October 10, 2019, in order to conduct settlement
              17
                     discussions. (ECF No. 68, 69).
              18
                            Since the time that extension was granted, the parties have continued to evaluate their
              19
                     respective positions and have exchanged multiple offers and counteroffers. However, due to the
              20
                     complexity of the matter and class action settlement considerations, the parties are still in the
              21
                     process of negotiating and exploring a potential settlement of the matter. Accordingly, the parties
              22
                     seek a further 3-week extension for JCM to answer or otherwise respond to the First Amended
              23
                     Collective and Class Action Complaint to October 17, 2019, in order to continue negotiations.
              24
                     This is the parties’ third request for extension of this deadline.
              25
                            The parties further request a corresponding extension of the deadline to submit the
              26
                     amended joint proposed discovery plan and scheduling order to October 31, 2019, two weeks
              27
                     after the extended deadline to respond to the Amended Complaint. This is the parties’ second
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          -2-
                1
                     request for extension of this deadline.
                2
                              This stipulation and order is sought in good faith and not for the purpose of delay.
                3
                                                                   STIPULATION
                4
                              NOW THEREFORE, the parties hereby agree and stipulate as follows:
                5
                              The deadline for Defendant JCM to answer or otherwise respond to Plaintiffs’ First
                6
                     Amended Collective and Class Action Complaint shall be continued to October 17, 2019.
                7
                              The deadline for filing the parties’ Amended Joint Proposed Discovery Plan and
                8
                     Scheduling order shall be continued to October 31, 2019.
                9
                              Dated this 24th day of September, 2019.
              10
                     WOLF, RIFKIN, SHAPRIO, SCHULMAN                     JACKSON LEWIS P.C.
              11     & RABKIN, LLP
              12     /s/ Charles R. Ash, IV                              /s/ Daniel I. Aquino
              13     Don Springmeyer, Bar No. 1021                       Kirsten A. Milton, Bar No. 14401
                     Bradley S. Schrager, Bar No. 10217                  Daniel I. Aquino, Bar No. 12682
              14     Daniel Bravo, Bar No. 13078                         300 S. Fourth Street, Suite 900
                     3556 E. Russell Road, Second Floor                  Las Vegas, Nevada 89101
              15     Las Vegas, Nevada 89102                             Attorneys for Defendant J.C.M. Industries, Inc.
                                                                         dba Advance Storage Products
              16
                     Charles R. Ash, IV, Pro Hac Vice
              17     Sommers Schwartz, P.C.
                     One Towne Square, 17th Floor
              18     Southfield, Michigan 48076
                     Attorneys for Plaintiffs
              19

              20
                     /s/ Hector Beltran
              21     Hector Beltran
                     BG Construction Services, LLC
              22     9775 Hightower Road
                     Roswell, GA 30075
              23     Defendant, in proper person
              24
                              IT IS SO ORDERED.
              25
                              Dated this 25 day of September        , 2019.
              26

              27

              28                                                         MAGISTRATE JUDGE
                     4827-1416-5671, v. 1

JACKSON LEWIS P.C.
    LAS VEGAS                                                          -3-
